Citation Nr: 1523121	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2010; a statement of the case was issued in June 2013; and a substantive appeal was received in July 2013.   

The Veteran presented testimony at a Board hearing in September 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability was incurred in service.

2.  The Veteran's right knee disability was incurred in service.

3.  The Veteran's tinnitus was incurred in service.



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an award of service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, tinnitus, and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Knees
The Veteran testified that he noticed pain in both his knees and that they would give way during basic training (Transcript, pgs. 11-12).  He testified that he had to jump off of trucks and boot (kick in) doors with his left leg (Transcript, p. 13).  He stated that during service, he took ibuprofen and was prescribed Motrin (Transcript, pgs. 14, 21).  He has continued to have knee pain, and his private doctor told him that he has runners knee (Transcript, p. 16).  

The service treatment records reflect that the Veteran complained of right knee pain of two days duration in March 1996.  He was assessed with suprapatellar pain in the right knee.  They also reflect that the Veteran reported left knee pain in September 1998.  He reported an onset date of two years earlier in basic training.  He reported that it was recently exacerbated while running.  

The Veteran underwent a VA examination in December 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that for the past seven years, he has worked for the Eugene Police Department as a patrol officer.  He reported no major trauma to his knees.  He denied any on the job injuries or motor vehicle accidents.  The Veteran reported bilateral knee pain (7/10 severity on the left and 3/10 severity on the right).  

The Veteran reported that he had pain in his knees in March 1996, during basic training.  He reported that he was given ibuprofen at that time.  He stated that at the time his was discharged from service, he would have pain in his knees for a few days each month.  His symptomatology remained the same for a few years after discharge except that he also had pain when he went up and down the stairs.  

The Veteran reported that his primary current symptom is pain (not weakness, fatigue, lack of endurance, or stiffness).  He denied instability, incoordination, falling, dislocation, or subluxation.  He reported a popping sensation, but no catching, locking, giving way, or swelling. 

The examiner assessed the Veteran with a bilateral knee strain, exertion related, as likely as not patellofemoral.  The examiner opined that it is at least as likely as not that the Veteran had similar knee problems during military service.   

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the Veteran reported bilateral knee pain during service; he has a current diagnosis of bilateral knee strains; and he has a competent medical opinion in support of a nexus between his current knee disability and service.

The Board finds that the Veteran has satisfied all three elements of a service connection claim, and that service connection is warranted for a bilateral knee disability.  

Tinnitus
The Veteran testified that he was exposed to excessive noise while on the flight line and while working in a dog kennel that housed 8-10 dogs (Transcript, p. 6).  He stated that he noticed hearing loss in service when he and many of his fellow soldiers frequently had to ask each other to repeat what they said (Transcript, pgs. 5-6).  He testified that he also noted ringing in his ears during service (1996).  He stated that it lasts approximately 10 seconds and he is unable to hear anything.  Then it fades away (Transcript, p. 7).  He stated that he completed a November 1997 post deployment questionnaire in which he reported ringing in his ears; but that he was not afforded an audio examination upon separation from service (Transcript, p. 9).

The service treatment records reflect that in October 1997, the Veteran reported right ear pain.  He was assessed with otitis externa and probably media.

The Veteran underwent a VA examination in December 2009.  The examiner reviewed the claims file in conjunction with the examination.  The examiner found that there was no evidence that the Veteran's tinnitus was caused by in-service noise exposure.  He noted that the Veteran stated that the tinnitus is present for approximately ten seconds, once per day.  The examiner found that the frequency and duration of the tinnitus was not characteristic of tinnitus associated with noise exposure.  

The Board finds that the Veteran's testimony was credible, and it included complaints of in-service symptomatology and post service symptomatology.  Although the December 2009 VA examiner opined against a finding of service connection, the Board finds that the continuous symptomatology and the credible testimony of the Veteran are sufficient to establish service connection.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board notes that an RO letter dated November 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board notes that the Veteran's claim for service connection for hearing loss was denied because the December 2009 VA examination failed to reflect a hearing loss sufficient to constitute a disability under 38 C.F.R. §§ 3.3.85.  The Board finds that the examination report is more than five years old and the Veteran's hearing may have worsened since that examination.  Such an increase might result in different findings.  Consequently, the Board finds that a VA examination is warranted to determine whether the Veteran's present level of hearing loss is sufficient to constitute a disability under 38 C.F.R. 3.385.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the nature, extent, and etiology of the Veteran's hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss began during or is causally related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


